Order entered November 5, 2019




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-19-01141-CV

                             CITY OF SAGINAW, TEXAS, Appellant

                                                 V.

                                   BRANDON CRUZ, Appellee

                         On Appeal from the 160th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DC-18-19227

                                             ORDER
           Before the Court is appellee’s November 1, 2019 motion to supplement the reporter’s
record. We GRANT the motion. We ORDER Gina Udall, Official Court Reporter for the
160th Judicial District Court, to file, by November 15, 2019, the requested reporter’s record.
           Also before the Court is appellee’s November 1, 2019 unopposed motion for an extension
of time to file his brief on the merits. We GRANT the motion and extend the time to December
9, 2019. We caution appellee that further extension requests in this accelerated appeal will be
disfavored.
           We DIRECT the Clerk of this Court to send a copy of this order Ms. Udall and all
parties.
                                                        /s/   BILL WHITEHILL
                                                              JUSTICE